—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered August 17, 1993, which terminated respondent mother’s parental rights to the subject children and, insofar as appealed from, transferred custody and guardianship to petitioner agency for purposes of adoption by their current foster mother, unanimously affirmed, without costs.
The weight of the evidence adduced at the dispositional *184hearing supports Family Court’s finding that despite intervenor-appellant grandmother’s love for the subject children, her apparent health problems and previous inability to recognize and deal with the children’s behavior and emotional and intellectual needs made her incapable of providing an adequate home, and that the best interests of the children would be served by freeing them for adoption by their non-kinship foster mother (see, e.g., Matter of Jessica N., 202 AD2d 320). Concur—Kupferman, J. P., Ross, Williams and Tom, JJ.